SAMUEL, Judge
(dissenting).
This is a suit by a union member against his union and a local of that union. As found by the trial court, it is an action in tort.
As- I understand the current federal jurisprudence on the question, particularly Laburnum1 under the Labor Management Relations Act an appropriate state court does have jurisdiction over the subject matter of a tort action for damages, as in this case. Nor, as conceded by the majority, does the Reporting and Disclosure Act de*825prive an appropriate state court of jurisdiction any more than does the Labor Management Relations Act. Here the alleged tortuous action, harassment coupled with the demand or requirement that plaintiff be discharged, which resulted in plaintiff losing his job, as well as the actual loss of the job, occurred prior to his expulsion from the union. I am therefore of the opinion that the matter is not preempted.
Accordingly, I respectfully dissent.

. United Const. Workers, etc. v. Laburnum Const. Corp., 347 U.S. 656, 74 S.Ct. 833, 98 L.Ed. 1025, cited with approval, in International Ass’n. of Machinists v. Gonzales, 356 U.S. 617, 78 S.Ct. 923, 2 L.Ed.2d 1018.